Title: To John Adams from William White, 3 December 1814
From: White, William
To: Adams, John


				
					Dear Sir,
					Philada Decr. 3d. 1814
				
				I rcd yours of Octr 29, by Mr Everit: a young Gentleman with whose Talents I had been previously made acquainted, by a Perusal of his Answer to Mr English. It is certainly an able Performance, & shews an Extent of Reading very disproportionate to his Years. A personal Intercourse with him has raised him in my Estimation.Mr Colman has also been recently in this City: But I saw little of him, owing to two official Excursions which I made during his short Stay.It is not to be wondered at, Sir, that you look back with Satisfaction to the Part which you took on the Occasion of our Application to England for the Episcopacy. You acted on the most liberal Principles: And what proceeds from such a Cause, will always bear a Retrospect. Our Church had a grateful Sense of your Services; as appears from her  printed Journals, & is more developed in Documents professed for a future History of her Transactions.Whatever Differences of Opinion may remain among the Professors of Christianity; I trust there is an Increase of that Forbearance, which will not only refrain from Injuries, but give Room for mutual Esteem & good Offices.With my respectful Compts to Mrs Adams, I am, Sir, with great Esteem & Respect, your very humble Servt
				
					Wm: White.
				
					
				
			